In an action, inter alia, for a judgment declaring an amendment to the Town of Cortlandt Code of Ethics unconstitutional, the plaintiffs appeal from an order of the Supreme Court, Westchester County (Marbach, J.), entered April 3, 1989, which denied their application for a preliminary injunction.
Ordered that the order is affirmed, with costs.
It is well settled that preliminary injunctive relief will not issue absent a showing by the movant of (1) a likelihood of ultimate success on the merits, (2) irreparable injury to the *652movant absent the granting of a preliminary injunction, and (3) a balancing of the equities in the movant’s favor (see, Nalitt v City of New York, 138 AD2d 580). Inasmuch as the record fails to demonstrate a likelihood that the plaintiffs will ultimately succeed on the merits of their action (see, Broadrick v Oklahoma, 413 US 601; Belle v Town Bd., 61 AD2d 352), the plaintiffs have not established a clear right to preliminary injunctive relief (see, County of Orange v Lockey, 111 AD2d 896). Accordingly, the Supreme Court did not improvidently exercise its discretion in denying the application. Thompson, J. P., Rubin, Sullivan and Rosenblatt, JJ., concur.